Citation Nr: 1016539	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  03-14 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals of a gunshot wound of the right forearm involving 
muscle groups VII and VIII. 

2.  Entitlement to a rating in excess of 10 percent for 
residual of a right ulnar nerve injury, secondary to a 
gunshot wound.  

3.  Entitlement to service connection for a right shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Francis, Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to 
October 1945. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
increased ratings for residuals of a gunshot wound to the 
right forearm involving muscle groups VII and VIII and for a 
right ulnar nerve injury. 

The appeal also comes before the Board from a June 2008 
rating decision that denied service connection for a right 
shoulder disorder.    

The Veteran testified before the Board sitting at the RO in 
June 2003.  A transcript of the hearing is associated with 
the claims file. 

The Board remanded this matter for further development in 
February 2004 including for new VA examinations to be 
performed.  VA examinations were performed and examination 
reports were associated with the claims file.   

In August 2006, the Board denied entitlement to increased 
ratings for residuals of perforating wound of right forearm 
involving muscle groups VII and VIII and for residuals of 
right ulnar nerve injury secondary to a gunshot wound.

The Veteran appealed the August 2006 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By an August 2007 Order, the Court granted an August 2007 
Joint Motion for Remand and vacated the Board's August 2006 
decision.

In February 2008, the Board remanded the case to address 
issues raised in the August 2007 Joint Motion for Remand.  In 
February 2009, the Board again denied increased ratings for 
the right forearm muscle and nerve injuries.  The Veteran 
appealed this decision, and in December 2009, the Court 
issued an order remanding the claims for compliance with the 
instructions of a second Joint Motion for Remand.  The right 
forearm muscle and nerve claims are now before the Board for 
adjudication.  

The issue of service connection for a right shoulder disorder 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, D.C. 

The issues of service connection for prostate cancer, 
bilateral hearing loss, a leg scar, and a petition to reopen 
a final disallowed claim for service connection for 
posttraumatic stress disorder have been raised in the record 
but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran experiences moderately severe symptoms 
associated with gunshot wound injuries to both muscle groups 
VII and VIII of the right forearm.  The injury included 
damage to fibrous tissue along the track and required an 
extended period of hospitalization.  The Veteran has a weak 
right hand grip with limitation of motion of the wrist and 
fingers, forearm and hand pain, numbness, and sensation of 
muscles "pulling loose."   The Veteran is unable to write 
clearly or firmly grip objects with the right hand, perform 
yard work, or operate an automobile.  The disability does not 
impose a marked interference with the capacity for 
employment.  

2.  The Veteran experiences mild loss of fine touch and 
temperature sense of the hand without loss of position sense. 


CONCLUSIONS OF LAW

1.  The criteria for a combined rating of 40 percent but not 
greater for residuals of a gunshot wound of the right forearm 
involving muscle groups VII and VIII have been met for the 
entire period of time covered by this appeal.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59. 4.14, 4.55, 4.56, 4.73, Diagnostic Codes 5307, 
5308 (2009).  

2.  The criteria for a rating in excess of 10 percent for 
residual of a right ulnar nerve injury secondary to a gunshot 
wound have not been met at any time during the period covered 
by this appeal.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59. 4.14, 4.55, 4.56, 
4.124a, Diagnostic Code 8516 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

For increased-compensation claims, VA must notify the 
claimant that, to substantiate a claim, the medical or lay 
evidence must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on employment 
and daily life (such as a specific measurement or test 
result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.   However, the 
Court of Appeals for the Federal Circuit (Federal Circuit) 
vacated that portion of the lower court decision that 
required notification of alternate diagnostic codes or 
potential daily life evidence.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed.Cir., 2009).

In correspondence in September 2002, the RO provided a notice 
that did not satisfy the requirements outlined in Vazquez-
Flores.  The RO informed the Veteran of the types of evidence 
that would be considered and the respective responsibilities 
of the Veteran and VA to obtain that evidence.  The notice 
advised that evidence was needed to show that his forearm 
disabilities had become more severe, but notice did not ask 
the Veteran specifically for evidence to show the impact of 
his disability on his employment and did not provide him with 
general notice concerning the rating criteria.  In order to 
determine whether to proceed with the adjudication, the Board 
will examine whether the errors were prejudicial to the 
appellant and affected the essential fairness of the 
adjudication. 

In this case, the Board finds that the notice errors were not 
prejudicial and did not affect the essential fairness of the 
adjudication.  In written statements to VA, reports of 
symptoms to his medical examiner, and in a June 2003 Board 
hearing, the Veteran reported the symptoms that he 
experienced and the effect they have on him including the 
impact to his occupation.  Although adjudicative documents 
may not substitute for adequate notice, the RO and Appeals 
Management Center (AMC) provided the applicable rating 
criteria in a May 2003 statement of the case and in a 
November 2008 supplemental statement of the case with an 
opportunity to respond.  The Board concludes that the Veteran 
had actual knowledge of the evidentiary requirements and is 
reasonably expected to understand what is required to 
substantiate the claim.  Accordingly, the notice errors did 
not affect the essential fairness of the adjudication.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The Veteran served as a U.S. Army vehicle operator with 
service in the European Theater of Operations.  In April 
1945, the Veteran sustained a through and through gunshot 
wound to the right forearm from the accidental discharge of a 
fellow soldier's weapon.  Service medical records are very 
limited and are silent for the length of hospitalization and 
extend of any infection.  A military physician did note some 
fibrous tissue injury along the path of the bullet.  In 
November 1945, the RO granted service connection and a pre-
stabilization rating for residuals of the wound.  In March 
1946, the RO assigned a single rating of 30 percent for 
injury to muscle group VII including weakness of grip, 
supination, and pronation of the right forearm and hand and 
painful scars.  Following review of additional VA medical 
examinations, in January 1963, the RO noted that the track of 
the projectile injured muscles in groups VII and VIII and 
assigned a 30 percent rating.  The RO further assigned an 
additional 10 percent rating for a right ulnar deficit 
secondary to the gunshot wound.  The Veteran has been granted 
service connection and a noncompensable rating for scars 
secondary to the gunshot wound, and that rating is not on 
appeal.  The Veteran contends that his right forearm muscle 
and nerve disabilities are more severe than are contemplated 
by the current ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Francisco v. 
Brown, 
7 Vet. App. 55, 58 (1994).  However, staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App.  505 
(2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Right Forearm Muscle Groups VII and VIII

The rating criteria contain principles for the combined 
rating of muscle injuries.  

A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.  
38 C.F.R. § 4.55 (a).  

For rating purposes, the skeletal muscles of the body 
are divided into 
23 muscle groups in 5 anatomical regions: 6 muscle 
groups for the shoulder girdle and arm (diagnostic codes 
5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle 
groups for the foot and leg (diagnostic codes 5310 
through 5312); 6 muscle groups for the pelvic girdle and 
thigh (diagnostic codes 5313 through 5318); and 5 muscle 
groups for the torso and neck (diagnostic codes 5319 
through 5323).  38 C.F.R. § 4.55 (b).  
For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, 
the evaluation for the most severely injured muscle 
group will be increased by one level and used as the 
combined evaluation for the affected muscle groups.  
38 C.F.R. § 4.55 (e).  

For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
under the provisions of 38 C.F.R. § 4.25.  38 C.F.R. § 4.55 
(f). 

As there is no evidence of ankylosis of any joints, other 
principles in this regulation are not applicable.  
The rating criteria contain additional requirements for the 
evaluation of muscle disabilities.  

An open comminuted fracture with muscle or tendon will be 
rated as a severe injury of the muscle group involved unless, 
for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  
38 C.F.R. § 4.56 (a). 

A through and through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56 (b).

 For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement. 38 C.F.R. § 4.56 
(c). 

Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. § 
4.56(d)(1).

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low- velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle damage: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of missile; (B) 
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle; (C) Diminished muscle 
excitability to pulsed electrical current in electro- 
diagnostic tests; (D) Visible or measurable atrophy; (E) 
Adaptive contraction of an opposing group of muscles; (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezium and serratus in wounds of the 
shoulder girdle; (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56 (d)(4).

The RO rated the Veteran's service-connected wound, muscle 
groups VII and VIII, as 30 percent disabling under the 
provisions of Diagnostic Code 5308.  The Veteran reported to 
clinicians that he was right-hand dominant prior to the 
gunshot injury.  Service medical records are limited and do 
not identify a dominant side.

Under Diagnostic Code 5308 for the dominant side of muscle 
group VIII, a 10 percent rating is warranted for moderate 
functional impairment; 20 percent evaluation is warranted for 
moderate-severe functional impairment and; 30 percent 
evaluation is warranted for severe functional impairment.  38 
C.F.R. § 4.73, Diagnostic Code 5308.  This muscle group 
controls extension of the wrist, fingers, and thumb, 
abduction of the thumb, and extensors and supinator of 
carpus, fingers, and thumb.  No higher rating is available 
for group VIII alone. 

Under Diagnostic Code 5307 for the dominant side of muscle 
group VII, a 30 percent evaluation is warranted for 
moderately severe impairment and a 40 percent evaluation is 
warranted for severe impairment.  Muscle group VII controls 
flexion of the wrist and fingers, flexion of the carpus, and 
long flexors and pronator of the fingers and thumb.  No 
higher rating is available for group VII alone. 

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.   Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  See
38 C.F.R. § 4.68.   A rating of 80 percent is warranted for 
amputation of the dominant forearm above the insertion of the 
pronator teres and 70 percent if below that position.  
38 C.F.R. § 4.71a, Diagnostic Codes 5123, 5124 (2009).  

The RO received the Veteran's claim for increased ratings for 
residuals of muscle injuries of the right forearm in 
September 2002. 

In September 2002, a VA physician evaluated the residuals of 
the gunshot wound, noting that the injury occurred to muscle 
groups VII and VIII.  The Veteran reported aching pain in the 
forearm and decreased strength in the right hand.  On 
examination, the physician noted moderate limitation of 
motion of the wrist in all directions and that the 
circumference of the right forearm was one inch less than on 
the left.  

In October 2002, a VA physician performed a compensation and 
pension examination of the Veteran's right forearm.  The 
physician noted that a claims file review would have been 
helpful, implying that the file was not available for his 
review.  However, the physician also noted that records from 
1975 to 2001 did not show complaints of right forearm or hand 
pain or other evaluations.  The physician also noted that the 
Veteran presented some medical records that showed treatment 
for a workplace injury of the right thumb caused by an 
inability to hold a wrench securely.  The Veteran reported 
that he had been right handed before sustaining the gunshot 
wound.  The Veteran reported that he experienced pain in the 
right forearm and was unable to grip objects with the right 
hand.  On examination, the physician noted that wrist motion 
in all directions was normal.  Range of motion of the fingers 
in opposition to the thumb initially showed a 0.5 centimeter 
gap but after clinical education, the Veteran was able to 
touch fingers to the thumb and close the fingers to the palm 
crease.  The physician noted that grip strength was fair, 
increasing to good with education.  The physician noted 
tenderness and guarding of the fingers and right forearm, 
some deconditioning due to discomfort and protection of the 
forearm, and diminished sensitivity to pinprick in the 
median/ulnar distribution areas.  There were no deficits of 
elbow function or ulnar/radial deviation of the wrist.  
Concurrent X-rays showed minimal spurring of the proximal 
ulna and distal radius but no indications of fractures.  The 
physician noted that the Veteran was functional in all 
activities of daily living using both hands, but preferred to 
use the left hand.  The physician was not able to assess 
additional loss of function on repetition.   In a January 
2003 addendum, the physician noted that electromyeograph and 
nerve conduction studies showed possible ulnar nerve 
entrapment at the elbow.  

In a June 2003 Board hearing, the Veteran stated that he 
experienced right arm pain radiating to his shoulder with an 
inability to grip to the extent that he lost the use of his 
right hand.  He stated that he was receiving regular 
treatment from a private physician that was limited to pain 
medication.  Private treatment records from his physician 
from June 1999 to February 2004 were silent for any treatment 
of the right forearm.  He stated that he had been employed as 
an automobile salesman but was no longer able to drive a 
vehicle.  The Veteran stated that his symptoms had become 
more severe and that the 2002 VA examination was inadequate 
for unspecified reasons.  In statements in March 2004 and 
November 2004, the Veteran noted that he experienced 
increasing right arm pain.  

In February 2004, the Board remanded the claim for additional 
development including an examination and request for private 
medical records.  The private records from 1992 to 2004 were 
obtained and associated with the claims file.  The records 
are silent for any specific treatment of the right forearm 
and hand, although the Veteran was prescribed medication for 
pain for neck and shoulder disorders that first manifested 
after an automobile accident in 1992.    

In a November 2004 statement, the Veteran noted that he had 
been hospitalized in Europe for five months after the wound 
and had undergone two surgical procedures before returning to 
the United States.  Service medical records are limited and 
are silent on the nature of immediate wound treatment, extent 
of infection, or length of hospitalization.  

In May 2005, the Veteran underwent another VA compensation 
and pension examination.  The physician noted the Veteran's 
report of experiencing a stroke ten years earlier, after 
which he experienced a dropped right shoulder and pain 
beginning at the shoulder and radiating to the right hand.  
The VA physician noted a review of the claims file and the 
Veteran's reports numbness of three fingers, weak grasp, and 
the inability to fully flex the right fingers.  The physician 
noted that the dysfunction did not interfere with daily 
activities as a retired salesman.  On examination, the 
physician noted a normal range of motion of the right wrist 
without pain and full extension of all fingers and thumb.  
The Veteran was able to oppose the tip of the thumb to all 
four fingers.  There was no atrophy of the muscles of the 
hand or forearm.  The Veteran was able to close his right 
fingers to about two centimeters from the palm crease.  
However, the physician noted no hand muscle atrophy and was 
unable to determine a reason for the inability to close the 
fist.   There was muscle weakness in flexion and extension of 
the elbow, however, the physician noted that the elbow 
weakness was not related to the gunshot wound.  There was no 
additional loss of function on repetition. Concurrent X-rays 
showed no abnormalities or retained metallic fragments. The 
examiner commented that he did not believe that the Veteran 
had any neurologic deficit secondary to the gunshot wound.  
Most of the muscle mass of the forearm was proximal to the 
gunshot wound.  The nerves extending distal to the intrinsic 
muscles of the hand demonstrated no atrophy.  The gunshot 
wound was distal to most of the mass of the muscles in groups 
VIII and VII.  The examiner further found no objective 
evidence of weakness, incoordination, fatigue, or loss of 
motion due to the gunshot wound.

The Board notes that the physician accomplished all actions 
directed in the Board's remand with the exception of 
specifically identifying the muscle groups affected by the 
gunshot wound.  However, the affected muscle groups were 
previously of record in a VA examination report in 1967.  
Therefore, the Board concludes that there has been 
substantial compliance with the Remand instructions.  

In August 2006, the Board concluded that the competent and 
credible lay and medical evidence of record did not warrant a 
characterization of "severe" for either muscle group.  Upon 
review for this decision, the Board notes that the 30 percent 
rating in effect was the highest available for severe 
symptoms Diagnostic Code 5382 for group VIII and appropriate 
for moderately severe symptoms for group VII.  The Board 
further declined to refer the claim for extraschedular 
consideration because the Veteran had very little medical 
treatment for the disability over the previous thirty years 
and because the record failed to show a significant worsening 
of the symptoms such that an inability to drive an automobile 
or work as a salesman was the result of his forearm 
disability.  

On appeal to the Court, the Veteran contended that the 
medical examinations were inadequate because the examiners 
did not address the impact of the disability on the Veteran's 
work capacity and because the Board inappropriately employed 
its own medical judgment on that issue based on negative 
evidence.  In an August 2007 Order and Joint Motion for 
Remand, the Court vacated the Board's August 2006 decision 
and remanded the appeal for the Board to explain why the 
claim should not be considered for an extraschedular rating 
in view of evidence showing that the Veteran was unable to 
work but with no medical assessment of his functional 
capacity

In October 2006, the Veteran's last employer at an automobile 
dealership reported that the Veteran had been employed from 
August 1989 to August 2002 as a salesman with no concessions 
for disabilities.  The Veteran retired at age 74 and was 
eligible for non-disability retirement benefits.  The 
employer noted that the reason for the Veteran's termination 
of employment was "old age."   

In January 2007, a VA nurse practitioner (NP) did not note a 
review of the claims file but accurately summarized the 
history of the Veteran's gunshot wound.  The NP also noted 
the history of a stroke in 1995 and the Veteran's subsequent 
increased pain from neck to right hand finger and weakness of 
the right arm and hand.  The NP noted the Veteran's current 
report of constant forearm pain (2 on a scale of 1 to 10), 
and numbness and inability to fully extend or flex the 
fingers.  The Veteran reported taking over the counter 
medication for pain.  The Veteran reported working as a 
laborer and automobile salesman and denied any impact or 
restriction from his injury in performing his job or chores 
at home.  The NP noted that the Veteran was independent in 
activities of daily living.  On examination, the NP noted 
that the Veteran carried his right arm in his left hand in a 
protective manner.  Both forearms measured nine inches in 
diameter.  A concurrent X-ray showed no fracture, 
dislocation, or arthritis but there was a small metallic 
opacity in the proximal forearm laterally.  The previous 
indications of spurring of the ulna and distal radius were 
not evident on the new imaging.  The NP noted that the 
Veteran did not offer complaints of fatigue and there was no 
objective evidence of weakness, incoordination, or lack of 
endurance.   The NP further noted that a magnetic resonance 
image of the cervical spine obtained in May 2005 showed 
degenerative arthritis of the cervical spine but that the 
disorder was not related to the forearm injury. 

In April 2007, a VA physician performed a neurological 
examination.  The physician noted the Veteran's report that 
his entire right arm was numb with a weak right hand grip.  
The Veteran could not write with his right hand or cut meat 
and experienced cramps when trying to grip something hard.  
On examination, the physician noted that the Veteran would 
not exert muscle effort in the right hand and forearm because 
the motion felt like something pulling loose.  However, the 
physician noted that the Veteran's arm had normal tone and 
bulk and that the Veteran could flip a quarter with the right 
fingers one time but complained of pulling in the right arm.  
The physician noted that the pulling pain was associated with 
the muscle injury.  The physician also noted that 
electromyeograph studies in 2004 that showed slowing across 
the elbow was unrelated to the service-connected injury and 
that there was no atrophy of the hand intrinsics that would 
be expected with an ulnar nerve injury in the forearm. 

In February 2008, the Board remanded the claim to obtain 
current outpatient medical records and for an examination to 
determine current level of severity and whether the 
disabilities imposed a marked interference with employment.  

The claims file contains photographs received in April 2007 
showing entrance and exit wounds from the track of the 
bullet.  

Private medical records for treatment from June 2007 to 
October 2007 were obtained and associated with the claims 
file.  Clinicians noted that the Veteran had a weak grip and 
focused their observations and conclusions on nerve deficits.  
In October 2007, a private physician noted that motor 
strength was normal in all muscle groups except for a poor 
grip in the right hand.  The physician reviewed the results 
of an electromyeograph and nerve conduction study and 
concluded that there was evidence of sensory ulnar neuropathy 
and compression at the right elbow.  The physician did not 
comment on the relationship of this deficit to the gunshot 
wound. 

In October 2008 a VA physician noted a review of the claims 
file and the Veteran's reports of weak right hand grip and 
pain in the right hand and forearm since the gunshot wound.  
The Veteran contended that the residuals of the wound were 
progressive and now involved the right elbow, upper arm, and 
shoulder.  The physician referred to a June 2007 examination 
by a private physician that is of record.  The private 
physician diagnosed degenerative disease of the cervical and 
lumbar spine and right ulnar neuropathy.  The physician noted 
the Veteran's reports of difficulty tying shoes and buttoning 
shirts, poor legibility of handwriting with his left hand, 
and inability to perform yard work because of right arm pain 
and stiffness.  The Veteran also reported that prior to his 
retirement, he was unable to change automobile tires and 
batteries and that a secretary had to complete his sales 
forms because he could not learn to use a computer.  On 
examination of the right wrist and hand, there was moderate 
limitation of motion of the wrist in flexion, extension and 
ulnar deviation with pain at the end of the range of motion.  
The Veteran gave way during strength testing of the wrist.  
However, forearm bulk was equal on both sides.  There was 
full extension and flexion of the fingers and full opposition 
of the fingers to the thumb but the Veteran indicated pain 
during all finger ranging.  However, the Veteran was unable 
to form a fist leaving a three centimeter gap to the palm 
crease.  The physician noted that the forearm disability 
minimally interfered with his employment as a salesman since 
he was able to maintain that position for 36 years and that 
his retirement was likely caused by lack of computer skills 
and not the incapacity of the right forearm.   

As private records were obtained and examinations were 
performed to include a medical assessment of the Veteran's 
ability to perform the duties of his occupation, the Board 
concludes that there was substantial compliance with its 
February 2008 remand instructions.

In February 2009, the Board denied an increased rating under 
the diagnostic codes for either muscle group VII or VIII, 
noting the clinical findings in VA and private examinations 
from 2005 to 2008.  The Board declined to refer the claim for 
extraschedular consideration because the record showed that 
the forearm disability did not impose a marked interference 
with employment.  The Veteran appealed the decision to the 
Court.  In a December 2009 Order and Joint Motion for Remand, 
the Court remanded the decision for the Board to consider 
medical evidence in the 2002 VA examination (previously 
claimed by the Veteran as inadequate) and because the Board 
failed to explain why separate ratings are not warranted 
under the diagnostic codes for through and through injuries 
to both muscle groups VII and VIII.  

The Board concludes that the Veteran did sustain a through 
and through injury of muscle groups VII and VIII and is 
therefore entitled to a rating associated with a minimum of a 
moderate disability for each group.  Moreover, each group 
affects motion of the wrist and fingers in opposing 
directions: flexion by group VII and extension by group VIII.  
Therefore, the principle of pyramiding involving separate 
ratings for the same symptoms is not violated.  

The Board concludes that the residuals of the Veteran's 
gunshot wound of the right forearm are best characterized as 
a moderately severe injury to both muscle groups VII and 
VIII.  The wound was through and through as noted by 
examiners and shown in photographs of entrance and exit 
scars.  Service medical records showed that the wound was 
caused by a high velocity bullet with some damage to muscle 
fascia.  The Veteran provided lay evidence of prolonged 
hospitalization that was not contradicted by military 
records.  Although not shown on all examinations, residual 
deficits were generally observed to include weakness and 
limitation of motion of the fingers and wrist.  The evidence 
of forearm muscle atrophy is inconsistent.  On one occasion 
in 2002 the right forearm was noted by an examiner to be one 
inch in circumference less than on the left and a second 
examiner suggested that there was some deconditioning.  No 
atrophy was noted in 2005 or 2008.  Nevertheless, testing of 
strength has demonstrated impairment of grip and wrist 
function.  

Higher ratings for severe muscle disability are not 
warranted.  Although the Veteran reported a lengthy period of 
post-injury hospitalization, the Veteran did not report nor 
does the record show any medical observations related to 
extensive wound infection.  X-rays did show a small metallic 
fragment but the through and through nature of the wound is 
not consistent with an explosive or fragmentary effect and 
associated sloughing of soft parts, wide muscle damage along 
the track, intermuscular binding, or muscle swelling on 
contraction.  There are no healed fractures, adherence to 
long bones, adaptive contraction of opposing muscles, 
induration of the entire muscle, or atrophy of other muscle 
groups.  Regarding the degree of functional impairment, the 
Veteran is unable to grip objects firmly in order to write, 
hold a knife, or perform yard work.  However, he is able to 
flex and extend his fingers, though not to the normal range, 
and can manipulate a coin.  Therefore, the Board concludes 
that there remains some functional capacity and the level of 
impairment is not severe nor is special monthly compensation 
for the loss of use of a hand warranted.  

Moderately severe disability on the dominant side warrants a 
30 percent rating for muscle group VII and a 20 percent 
rating for muscle group VIII.  The combined rating is 40 
percent.  

The Board concludes that additional ratings for deficits and 
pain at the elbow, upper arm, and neck are not warranted.  
The examiner in 2005 noted that elbow pain and weakness was 
not associated with the gunshot wound.  After noting the 
Veteran's contention that his gunshot injury was 
"progressing" up his arm, the examiner in 2008 called 
attention to diagnoses of degenerative disease of the 
cervical spine.  The Board acknowledges the Veteran's 
sincerely held belief that his arm, shoulder, and neck 
disabilities are related to his wound.  However, as a 
layperson, the Veteran does not possess the necessary 
knowledge of medical principles, and his assertions, standing 
alone, are not probative as to the etiology of his current 
extremity symptoms. See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, the RO denied service connection for 
arthritis of the right forearm and cervical spine in February 
2007 and June 2008 and service connection of the right 
shoulder in June 2008 and these decisions are not on appeal.  
The issue of service connection for the right shoulder is 
discussed in the Remand section below.  

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case. 38 
C.F.R. § 3.321(b)(1).  The Veteran has not presented any 
evidence that his particular service-connected muscle 
injuries results in a unique disability that is not addressed 
by the rating criteria.  There is no evidence of frequent 
hospitalization or any treatment except for medication for 
pain.  The Veteran contends that he is unable to work because 
of incapacity of his right hand and thus has experienced a 
marked interference with employment.  The Veteran reported to 
a clinician that prior to retirement he was unable to change 
automobile tires and batteries and write up sales forms.  He 
further reported that since his injury in 1945, he has 
learned to write with his left hand but with poor legibility.  
However, the Veteran's employer reported that there were no 
accommodations necessary for his disability at work and that 
he retired because of advanced age.  A VA examiner provided 
an opinion that the forearm and hand disability imposed a 
minimum impact on his employment because he successfully 
performed his duties for many years with a weak grip and 
writing with his left hand.  Even if he had assistance in 
handwriting forms, the Veteran reported that the forms were 
now computerized and that he was unable to learn how to 
operate a computer, not that he was incapable of doing so 
because of a loss of finger strength or range of motion.  
Clinical observations of his level of finger dexterity also 
show the capacity for keyboard manipulation.  Thus, there is 
no basis for referral of the case for consideration of an 
extraschedular disability evaluation.  See Thun v. Peake, 22 
Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 
Vet. App. 337 (1996).

Residual of a right ulnar nerve injury

As noted above, the Veteran was granted a separate 10 percent 
rating under Diagnostic Code 8516.  Mild incomplete paralysis 
of the dominant side ulnar nerve warrants a 10 percent 
disability rating.  Moderate incomplete paralysis warrants a 
20 percent disability rating, and severe incomplete paralysis 
warrants a 30 percent disability rating.  A 50 percent 
disability rating is warranted for complete paralysis, the 
"griffin claw" deformity, due to flexor contraction of ring 
and little fingers, atrophy very marked in dorsal interspace 
and thenar and hypothenar eminences; loss of extension of 
ring and little fingers cannot spread the fingers (or 
reverse), cannot adduct the thumb; flexion of wrist weakened.  
38 C.F.R. § 4.121a, Diagnostic Code 8516.

Service treatment records are silent for any symptoms or 
diagnosis of a nerve injury associated with the gunshot 
wound.  However, in November 1962, a VA physician diagnosed a 
mild ulnar nerve deficit of the right hand with secondary 
hypesthesia of the fourth and fifth fingers.  The Board 
refers to the discussion of medical examinations since 2002 
provided above.  

As previously noted, a muscle injury rating will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55 (a).  In this case, the examiner 
in 2007 noted that the ulnar nerve deficit associated with 
the gunshot wound affected sensation and function of the 
fingers of the right hand and wrist.  Nerve deficits at and 
above the elbow were not associated with the wound.  As the 
peripheral nerve parathesia is associated with the same body 
part and function as the muscle deficits, a separate rating 
for the ulnar nerve injury is precluded as a matter of law 
and any increase in rating is not warranted.  

Even if a separate rating were permitted, the ratings for 
muscle deficits contemplate deficiencies in grip strength and 
limitation of motion of motion of the fingers and wrist.  The 
Veteran is unable to firmly grip objects but is not precluded 
from all functions of his hand. Therefore, the only remaining 
symptom is the loss of sensitivity or numbness of the right 
hand and fingers.   

The April 2005 VA examiner assessed that the weakness in the 
forearm and hand extends far beyond the muscle injury or an 
ulnar nerve lesion.  There was no atrophy of the ulnar 
innervated musculature of the hand to suggest significant 
motor nerve damage and the formal examination was 
inconsistent with function, suggesting embellishment.  
However, the Veteran demonstrated preference for the left 
hand as he learned to write well with it.  Nevertheless, the 
examiner found that the sensory loss extended far beyond the 
expected involvement related to the injury and likely related 
to the Veteran's cerebral disease; however, the examiner 
could not exclude the possibility of ulnar distribution 
sensory loss in the hand.

The October 2007 private examination report included a 
diagnosis of a sensory ulnar neuropathy on the right side, 
with compression at the elbow.  Examination showed motor 
strength of 5/5 in all muscle groups except a poor grip in 
the Veteran's right hand.  Sensory examination was described 
as being inconsistent.  In an October 2008 VA muscles 
examination, the examiner noted the Veteran's report of 
numbness in the area of the ulnar aspect of his right hand to 
the wrist.  Examination showed sensory testing was absent to 
fine touch, temperature, and vibration to the sternum on the 
right but position sense was intact.  The examiner commented 
that the Veteran's examination was inconsistent with an ulnar 
lesion and non-physiologic.  The Veteran's sensory loss was 
described as being feigned.  However, the examiner concluded 
that the Veteran may have some sensory loss in the ulnar 
distribution.  

The Board concludes that even if a separate rating were 
permitted, the loss of sensitivity imposed by the ulnar nerve 
deficit is best characterized as mild because the Veteran 
retains position sense and the ability to perform functions 
other than those requiring a firm grip.  Therefore, an 
increased rating based only on the symptoms would not 
otherwise be warranted.  
 

ORDER

An increased combined rating of 40 percent, but not greater, 
for residuals of a gunshot wound of the right forearm 
involving muscle groups VII and VIII is granted, subject to 
the legal criteria governing the payment of monetary 
benefits.
 
An increased rating in excess of 10 percent for residual of a 
right ulnar nerve injury, secondary to a gunshot wound is 
denied.  


REMAND

In June 2008, the RO denied service connection for a right 
shoulder disorder.  Notice of the decision was mailed to the 
Veteran on August 1, 2008.  The Veteran expressed timely 
disagreement with the decision in July 2009.  The RO has not 
yet issued a statement of the case regarding this issue. 

When a claimant files a timely notice of disagreement and 
there is no statement of the case issued, the Board should 
remand, rather than refer, the issue to the RO for the 
issuance of a statement of the case. The failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative 
with a statement of the case on the issue 
of service connection for a right shoulder 
disorder with an appropriate opportunity 
to respond and perfect an appeal if 
desired.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


